Exhibit 10.3

 

EXECUTION COPY

 

CORPORATE ADVISORY SERVICES AGREEMENT

 

This CORPORATE ADVISORY SERVICES AGREEMENT (this “Agreement”) is entered into as
of June 30, 2009 (the “Effective Date”) by and between KEMET CORPORATION, a
Delaware corporation (the “Company”), and PLATINUM EQUITY ADVISORS, LLC, a
Delaware limited liability company (the “Advisor”).

 

RECITALS

 

A.                                   The Company specializes in manufacturing
capacitors that are used in a wide variety of electronic applications and
products (collectively, the “Business”).

 

B.                                     The Advisor agrees to perform certain
services with respect to the Company and the Business, and, in exchange for such
services, the Company agrees to pay Advisor certain fees and to provide for
other consideration, all as set forth herein.

 

C.                                     The Company and K Financing, LLC, a
Delaware limited liability company (“Lender”), are parties to that certain
Amended and Restated Credit Agreement, dated as of June 7, 2009, as amended (as
the same may be further amended from time to time, the “Credit Agreement”),
pursuant to which Lender agreed to provide certain credit to the Company on the
terms and subject to the conditions thereof.  Lender is an affiliate of Advisor.

 

D.                                    The execution and delivery of this
Agreement by the Company is a condition precedent to the obligations of Lender
under the Credit Agreement to make the initial loans thereunder.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:

 

1.                                       Appointment and Term.  The Company
hereby retains the Advisor to render those services set forth in Exhibit A
hereto, together with such other services as the Company and the Advisor may
mutually agree upon from time to time (collectively, the “Services”).  The term
of this Agreement shall begin on the Effective Date and shall continue until the
later to occur of (i) the fourth (4th) anniversary of the date of this Agreement
and (ii) the termination of the Credit Agreement.  Notwithstanding the
foregoing, (x) the Advisor may, with or without cause and in its sole
discretion, terminate this Agreement at any time upon written notice to the
Company, and (y) subject to the following sentence, this Agreement shall
automatically terminate at the effective time of (I) a merger or consolidation
of the Company with or into any entity, or the transfer or sale by the holders
of the Company’s common stock (on a fully diluted, as converted basis), which
results in the holders of the Company’s outstanding common stock immediately
prior to any such merger, consolidation, transfer or sale ceasing to own,
directly or indirectly, immediately following such merger, consolidation,
transfer or sale, at least 50% of the outstanding voting securities (measured by
voting rights) (on a fully diluted, as converted basis) of the surviving entity,
(II) the sale, transfer or other disposition of all or substantially all of the
Company assets and (III) the liquidation or dissolution of the Company;
provided, however, that

 

--------------------------------------------------------------------------------


 

this Agreement shall not automatically terminate as provided in the foregoing
clause (y)(I) or (y)(II) (and shall rather continue in full force and effect) if
the Company so requests in writing prior to the effective time of the applicable
transaction and concurrently therewith the applicable successor to or assignee
of the Company assumes in writing, on a joint and several basis with the
Company, all of the Company’s obligations hereunder upon such effective time. 
If this Agreement is terminated pursuant to clause (y) of the immediately
preceding sentence, concurrently with (and as a condition precedent to the
effectiveness of) such termination, the Company shall make a lump sum payment to
the Advisor equal to the aggregate amount of remaining Advisory Fees that would
be payable to the Advisor pursuant to Section 3 if the term of this Agreement
continued until the fourth (4th) anniversary of the date of this Agreement.

 

2.                                       Quality of Services.  The Advisor shall
use commercially reasonable efforts to render the Services in a professional,
timely and workmanlike manner; provided that notwithstanding the foregoing or
anything herein to the contrary, the Advisor makes no other representations or
warranties, either express or implied, with respect to the Services rendered
hereunder.  It is further understood and agreed that, notwithstanding anything
herein to the contrary, the Company is not precluded from engaging other persons
aside from or in addition to the Advisor to provide similar or identical
Services to the Company during the term of this Agreement, and any such
engagement of another person shall not affect or impair the Advisor’s right to
receive the fees set forth herein.

 

3.                                       Compensation.

 

(a)                                  In consideration of the Services and the
Advisor’s willingness to provide the same, the Company shall pay to the Advisor
a fee (the “Advisory Fee”) of US$1,500,000 per calendar year during the term of
this Agreement.  The Company shall make a single lump sum Advisory Fee payment
of US$1,500,000 on the date hereof, which shall satisfy the Company’s
obligations to pay the Advisory Fee hereunder through the remainder of calendar
year 2009 and the portion of calendar year 2010 ending on the first anniversary
of the date of this Agreement.  Beginning with the first calendar quarter ending
after the first anniversary of the date of this Agreement, the Company shall pay
the Advisory Fee for the applicable calendar year in arrears in equal quarterly
installments due and payable on the last business day of each calendar quarter
during the term of this Agreement.  For example, if the date of this Agreement
is June 30, 2009, (i) with respect to calendar year 2009, the Company shall make
a single lump sum Advisory Fee payment of US$1,500,000 on June 30, 2009 and
(ii) with respect to calendar year 2010, if this Agreement is in effect, the
Company shall make an Advisory Fee payment of $375,000 on September 30, 2010 and
$375,000 on December 31, 2010.  For the avoidance of doubt, the Company’s
Advisory Fee payment for the first calendar quarter ending after the first
anniversary of the date of this agreement shall be made on a pro rata basis
based upon the actual number of days in such calendar quarter after the first
anniversary of the date of this Agreement.  Payments of the Advisory Fee shall
be due and payable, without demand or other notice from the Advisor, as provided
herein.  All Advisory Fee payments due and payable hereunder shall be made by
the Company via wire transfer of immediately available funds to an account
designated by the Advisor or in such other manner as may be mutually agreed upon
by the Company and Advisor.  All Advisory Fees payable hereunder shall be
non-refundable (including, without limitation, if this Agreement is terminated
prior to the completion of a particular calendar quarter), and shall

 

2

--------------------------------------------------------------------------------


 

be paid when due, without right of offset.  The Company shall promptly reimburse
the Advisor (on a periodic basis, as invoiced) for all reasonable out-of-pocket
costs and expenses incurred by the Advisor in connection with rendering the
Services.

 

(b)                                 If, at the time any payment due hereunder
from the Company to the Advisor is due and payable, the Company either (i) does
not have sufficient funds available to make such payment at such time or (ii) is
prohibited by any of its debt financing agreements from making such payment at
such time, then the Company may defer such payment until the earliest subsequent
time when the Company has sufficient funds available to make such payment or
when such prohibition in the Company’s debt financing agreements is no longer
effective, as applicable; provided that (x) nothing in the foregoing shall be
deemed to alter the Company’s absolute obligation to make such payment, and
(y) any payment so deferred shall bear interest at the Applicable Rate from the
due date thereof until the date such payment (including all accrued interest
thereon) is made in full.  For the purposes of this Agreement, the “Applicable
Rate” shall be the “prime rate” then in effect as published in The Wall Street
Journal for the date such payment is due or is made in full, whichever is
greater, plus three percent (3%).  For the avoidance of doubt, except as
expressly permitted by this Section 3(b), the Company may not defer any payment
due hereunder.

 

4.                                       Representation and Warranties.

 

(a)                                  The Advisor represents and warrants to the
Company that as of the date hereof: (i) the Advisor is a limited liability
company duly organized and validly existing under the laws of the state of
Delaware, and all corporate and other internal authorization required for the
execution of this Agreement by the Advisor have been obtained, and (ii) this
Agreement does not materially violate any agreements to which the Advisor is a
party or is otherwise bound.  Except as otherwise expressly set forth herein,
the Advisor makes no representations or warranties with respect to the Services,
this Agreement or any other matter related hereto.

 

(b)                                 The Company represents and warrants to the
Advisor that as of the date hereof: (i) the Company is a corporation duly
incorporated and validly existing under the laws of the State of Delaware, and
all corporate and other internal authorization required for the execution of
this Agreement by the Company have been obtained, (ii) this Agreement does not
materially violate any agreements to which the Company is a party or is
otherwise bound, (iii) the Company is not a party to or otherwise bound by any
agreement that prohibits the Company from making any payment hereunder when due,
and the Company hereby covenants that it will not enter into any such agreement
and will not modify or amend any existing agreement to which the Company is a
party or otherwise bound in a manner that would cause any such prohibition to be
applicable.  Except as otherwise expressly set forth herein, the Company makes
no representations or warranties with respect to the Services, this Agreement or
any other matter related hereto.

 

5.                                       Confidentiality.  The Advisor agrees to
use commercially reasonable efforts to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees, agents, advisors, other
representatives and third parties who have a bona fide need to know the same,
including without limitation accountants, legal counsel, other advisors and
lenders (it being understood that the

 

3

--------------------------------------------------------------------------------


 

persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
pursuant to the terms hereof or will otherwise be subject to contractual or
other confidentiality restrictions that are no less restrictive than the
provisions hereof), (b) to the extent requested by any regulatory authority or
any quasi-regulatory authority, (c) to the extent required by applicable Legal
Requirements or by any subpoena or similar legal process, (d) in connection with
the exercise of any remedies under this Agreement or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(e) with the consent of the Company or (f) to the extent such Information (i) is
publicly available at the time of disclosure or becomes publicly available other
than as a result of a breach of this Section 5 or (ii) becomes available to the
Advisor on a nonconfidential basis from a source other than the Company.  For
the purposes of this Section 5, “Information” shall mean all information
received from the Company relating to the Company or any of its subsidiaries or
its business that would reasonably be considered to be confidential, other than
any such information that is available to the Advisor on a nonconfidential basis
prior to disclosure by the Company.

 

6.                                       Independent Contractor.  The Company
acknowledges that in performing the Services, the Advisor is acting as an
independent contractor, and not as a fiduciary, agent or otherwise, to the
Company or any other person or entity.  The Advisor acknowledges that it shall
not, unless otherwise expressly authorized in writing by the Company, have any
authority to act for or represent the Company in any way, execute any
transaction on behalf of the Company or otherwise be deemed an agent of the
Company.  Nothing contained in this Agreement shall be deemed or construed by
the parties or any third party to create the relationship of partners or joint
venturers between the Advisor and the Company.  The Company acknowledges and
agrees that the Advisor and its affiliates may have and may continue to have
relationships with parties other than the Company pursuant to which the Advisor
may acquire information relevant to the Business or otherwise of interest to the
Company, and the Advisor shall have no obligation to disclose any such
information to the Company or to use such information in connection with any
Services.

 

7.                                       Indemnification; Limitation of
Liability.  The Company shall indemnify, to the fullest extent permitted by law,
the Advisor and its officers, directors employees, affiliates, agents and other
representatives (collectively, the “Advisor Parties”), against all liabilities,
costs and expenses incurred in connection with the Services provided hereunder,
other than if and to the extent such liabilities, costs and expenses arise as a
result of the gross negligence, bad faith, fraud or willful misconduct of the
party to be charged.  Notwithstanding anything herein to the contrary, the
maximum aggregate monetary or other liability that the Advisor Parties shall
have to the Company or any other party (including, without limitation, the
Company’s officers, directors, employees, agents and other representatives and
stockholders) with respect to any and all claims (on a cumulative basis) related
to or in connection with the breach or alleged breach hereof by the Advisor, or
related to or in connection with the Services provided or to be provided
hereunder, shall be the lesser of (i) the aggregate amount of Advisory Fees paid
by the Company to the Advisor hereunder and (ii) US$1,500,000.  Notwithstanding
anything herein to the contrary, the Advisor shall not be liable under any
circumstance for any lost profits or other special, incidental, indirect,
punitive or consequential damages, however, caused and under any

 

4

--------------------------------------------------------------------------------


 

theory of liability, arising from its provision of the Services or otherwise
related to or in connection with this Agreement.

 

8.                                       General.  Each provision of this
Agreement shall be considered severable, and if for any reason any provision
that is not essential to the effectuation of the basic purposes of this
Agreement is determined to be invalid and contrary to any existing or future
law, such invalidity shall not impair the operation of or affect those
provisions of this Agreement that are valid.  The waiver of either party of any
breach of this Agreement shall not operate or be construed to be a waiver of any
subsequent breach.  This Agreement shall be construed and enforced in accordance
with the laws of the state of California, United States, without regard to its
conflict of laws principles.  All section headings in this Agreement are for
convenience of reference only and are not intended to qualify the meaning of any
section.  No persons other than the parties to this Agreement may directly or
indirectly rely upon or enforce the provisions of this Agreement, whether as a
third party beneficiary or otherwise.  This Agreement represents the entire
agreement and understanding of the parties with respect to the subject matter
hereof, and supersedes all prior agreements and understandings with respect
thereto.  This Agreement may only be amended by a writing signed by each of the
parties hereto.  The provisions contained in Section 5, Section 7 and Section 8
hereof shall survive the termination of this Agreement.  Capitalized terms which
are defined in the Credit Agreement and used but not defined herein shall have
the meaning assigned to such terms in the Credit Agreement.

 

Signature Page Follows Immediately Hereafter

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first set forth above.

 

 

KEMET CORPORATION

 

 

 

 

 

By:

/s/ William M. Lowe, Jr.

 

Name:

William M. Lowe, Jr.

 

Title:

 

 

 

Signature Page to Corporate Advisory Services Agreement

 

--------------------------------------------------------------------------------


 

PLATINUM EQUITY ADVISORS, LLC

 

 

 

 

 

By:

/s/ Mary Ann Sigler

 

Name:

Mary Ann Sigler

 

Title:

Vice President

 

 

Signature Page to Corporate Advisory Services Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A TO CORPORATE ADVISORY SERVICES AGREEMENT*

 

·                  Providing general business advice.

 

·                  Providing advice regarding corporate restructuring.

 

·                  Providing advice regarding structuring and negotiating
transactions.

 

·                  Providing advice regarding identifying, structuring,
negotiating, obtaining bank, institutional and other sources of financing for
the Company.

 

·                  Providing advice regarding financial activities of the
Company.

 

·                  Providing management advice and financial planning advice.

 

·                  Providing such other advice to the Company as generally may
be required to properly carry on the business and operations of the Company.

 

·                  Administrative advice:

 

(i)                                     Advice on the performance of financial
analyses and research by the Company, including financial forecasting, strategic
planning, budgeting, and analysis; and

 

(ii)                                  Advice to the Company in connection with
capital investments.

 

·                  Financial advice:

 

(i)                                     Advice in the coordination and oversight
of the short-term and long-term financing requirements of the Company (including
as to cash-flow projections);

 

(ii)                                  Advice on and oversight of the investments
to be carried out by the Company;

 

(iii)                               Advice in the coordination of cash and
equivalents held by the Company, including cash on hand, and investments of cash
and equivalents on a consolidated basis; advice on the control and recovery of
liabilities and receivables;

 

(iv)                              Advice in the coordination of the management
of foreign currencies and hedging operations; and

 

(v)                                 Review of and subsequent advice regarding
the business plan of the Company.

 

--------------------------------------------------------------------------------

* The specific nature and scope of all Services to be rendered hereunder to be
determined as mutually agreed from time to time by the parties.

 

--------------------------------------------------------------------------------